 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDCampbell Steel Company and Campbell Steel Warehouse Com-panyandUnited Steelworkers of America,AFL-CIO, Peti-tioner.Case No. 39-RC-1192.March 20, 1958SUPPLEMENTAL DECISION, ORDER, ANDDIRECTION OF SECOND ELECTIONPursuant to a Board Decision and Direction of Election 1 an elec-tion by secret ballot was conducted on November 14 and 15,1957, under the direction and supervision of the Regional Directorfor the Sixteenth Region of the National Labor Relations Boardamong the employees in the unit therein found appropriate. Follow-ing the election, the parties were furnished a tally of ballots whichshowed that of approximately 252 eligible voters, 246 cast valid ballotsof which 87 were for the Petitioner and 159 were against the Peti-tioner.There was one void ballot and no challenged ballots.On November 21, 1957, the Petitioner filed timely objections toconduct affecting the results of the election.The Regional Directorinvestigated the objections and on January 15, 1958, issued and dulyserved upon the parties his report on objections in which he recom-mended that objections 1 and 3 be sustained and that the electionbe set aside and that a new election be ordered by the Board. TheRegional Director recommended that objection 9 be overruled, andfound it unnecessary to make any findings and recommendationsconcerning the remaining objections.The Employer filed timelyexceptions to the Regional Director's recommendations that objections1 and 3 be sustained.No other exceptions were filed by either party.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Rodgers, Bean, and Fanning].Upon the basis of the entire record in this case, the Board finds :Objection 1:The employees polled in this election work at 2 sep-arate plants, 1 in San Antonio, and 1 in Corpus Christi.The Re-gionalDirector found that a majority of the employees at theEmployer's San Antonio and Corpus Christi plants were summonedby management to individual interviews concerning this pending elec-tion which were conducted in offices away from the employees' jobsites by high-ranking officials of the Employer.According to theEmployer, these interviews lasted from 3 to 5 minutes.At the SanAntonio plant, employees were interviewed by Vice President Spraguein his private office.At the Corpus Christi plant, the interviews wereconducted by R. T. Campbell, the Employer's president, in the officeof Vice President Stocking.At each plant, the offices are enclosedand separately located in a building housing other plant administra-3Not published.120 NLRB No. 24. CAMPBELLSTEELCOMPANY169tive offices. In addition, employees were interviewed in the CorpusChristi shipping office, a frame structure which is physically separatedfrom the plant proper by a distance of some 30 or 40 feet. On thesefacts, the Regional Director concluded that the series of individualinterviews interfered with the employees' freedom of choice in theelection, and he therefore recommended that the election be set asideand a new election be directed.We agree with the findings, conclusions, and recommendations ofthe Regional Director pertaining to objection 1. In its exceptions,the Employer does not dispute the factual findings of the RegionalDirector, but rather, seeks to excuse its conduct on the ground, insubstance, that there was no other practicable method by which itsviews could be conveyed to the employees, and that such conduct wasnecessary in order to counteract the Petitioner's preelection cam-paigning.However, the Board has long held that the technique ofcalling employees, individually or in small groups, into the Employer'soffice and urging them to reject the union is in itself conduct whichinterferes with the conditions necessary to a free choice by the, em-ployees in the selection of a bargaining representative and warrantssetting aside the election .2We deem it unnecessary to consider theEmployer's contention that the shipping office at the Corpus Christiplant should not be considered the "locus of final authority" withinthe meaning of the precedent cases.The widespread conduct shownhere of individual interviews in various administrative offices, apartfrom the employees' normal workplaces, is sufficient to require settingaside the election without regard to other matters.Objection 3:The Regional Director also based its recommendationfor setting aside the election on the further ground that the Employer'srepresentatives used marked sample ballots in the course of the indi-vidual interviews described above.There appears to be some ques-tion as to whether the use of sample ballots in this case violated therule established by the Board in theAllied Electric Products, Inc.,case.As we are setting aside the election for the reasons stated inobjection 1, we deem it unnecessary to resolve this apparent dispute.As no exceptions were filed concerning the remaining objections,we also adopt the Regional Director's recommendation that objection9 be overruled, and we agree with him that the other objections neednot be considered on their merits.[The Board set aside the election held on November 14 and 15,1957.][Text of Direction of Second Election omitted from publication.]' See for example, RedRiverBroadcastingCo, Inc.,115 NLRB1212;Economic Ma-chinery Company,111 NLRB 947, 949.3 109 NLRB 1270.